Citation Nr: 1734045	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  10-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 3, 2010, for the grant of service connection for traumatic brain injury (TBI) with residuals of tension headaches and post concussive syndrome, to include as due to clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in January 2014 and remanded to afford the Veteran a Travel Board hearing before a Veterans Law Judge.  The Veteran did not appear for a hearing in May 2014.  He also cancelled an August 2014 Board hearing.  Thus, his hearing request is deemed to be withdrawn.

The matter was again before the Board in October 2014, when it was remanded for additional development.


FINDINGS OF FACT

1.  The April 1982 rating decision considered the correct facts as they then existed and did not contain an undebatable error that was outcome determinative.  

2.  The August 2004 rating decision's assignment of a noncompensable rating for residual scar, status post shrapnel wound to the head, was adequately supported by the evidence then of record, considered the correct facts as they then existed, and did not contain an undebatable error that was outcome determinative.

3.  The Veteran filed his initial claim for TBI on May 3, 2010.


CONCLUSION OF LAW

Entitlement to an effective date earlier than May 3, 2010, for the grant of service connection for TBI with residuals of tension headaches and post concussive syndrome, to include as due to CUE, is not warranted.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted, to include as due to CUE in an April 1982 and August 2004 rating decisions.  Although the April 1982 rating decision does not address TBI, the Veteran asserts that service connection should have been granted for TBI because the record indicates that a TBI event occurred in service.  As for the August 2004 decision, the Veteran maintains that a decision granting service connection for residuals of a scar, status post shrapnel wound to the head, should have included a rating for TBI.

To establish CUE in a prior final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it been avoided, would have manifestly changed the prior adjudication; and (3) the CUE determination must be based on the record and law which existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet App. 310, 313-14 (1992) (en banc)). 

The Court of Appeals for Veterans Claims (Court) describes CUE as a very specific and rare error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  It is an error of fact or law "that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Id.  Thus, CUEs are undebatable errors: they are fatally flawed decisions in which it is absolutely clear that a different result should have followed.  Id. at 43-44; Russell v. Principi, 3 Vet. App. 310, 313-14  (1992).  Allegations that previous adjudications weighed and evaluated the evidence improperly can never satisfy the stringent definition of CUE.  Damrel, 6 Vet App. at 246.  When there is evidence both for and against the prior decision, it is impossible for a veteran to show that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

Turning to the Veteran's first argument - entitlement to TBI effective as of the April 1982 rating decision - the Board finds the Veteran has raised an insufficient basis for CUE.  As noted above, the Board looks to the facts as they were known at the time of the original decision and applies the law as it then existed.  The Veteran acknowledged that personnel records were not associated with the claims file at the time of the April 1982 rating decision (see May 2014 attorney statement).  Furthermore, the Veteran acknowledged that the AOJ at the time of the April 1982 decision did not have access to the Veteran's corrected Form DD 214, as the applicable Form DD 215, which listed his Purple Hearts, was dated February 1983.  Although 38 C.F.R. § 3.156(c) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) hold VA to be in constructive possession of service or medical documents, these requirements were not in effect at the time of the April 1982 decision.  Thus, only the documents associated with the claims file at the time of the decision are considered.

Of record at the time of the April 1982 decision were the Veteran's claim (which listed a shrapnel wound to the left arm but did not cite injury to the head); a February 1982 statement in support of the Veteran's claim (which did not cite any head injury); 1981 and 1982 VA medical center (VAMC) records (which did not cite any head injury); a March 1982 VA examination (which failed to note a head injury); and service treatment records.  A July 1970 service treatment note did reference a "shrapnel wound to the head and ear" which led to the Veteran getting x-rays, but no additional treatment for head trauma was included.
	
Considering this evidence, the Board finds that the failure of the April 1982 rating decision to include a claim for TBI does not rise to the level of an undebatable error.  The records available at the time did not signal that a TBI was at issue, nor did the Veteran state that there was an issue related to head trauma.  Although there was a note in the service treatment records about a shrapnel wound to the head, this did not contain further clarifying information to undeniably indicate that a TBI claim must be developed.  For this reason, the Board finds no CUE in the April 1982 rating decision.

Beyond the 1982 decision, the Veteran also asserts that CUE was committed in the August 2004 rating decision, which granted service connection for residual scar, status post wound to the head.  The Veteran had filed a claim for entitlement to service connection for "shrapnel to the head" in January 2004.  In a February 2004 statement, he reported he had "shrapnel to the head that rendered me unconscious."  He stated that this "probably caused my dehydration and forgetfulness."  By granting service connection for residual scar, status post shrapnel wound to the head, the RO's decision implicitly denied service connection for any other injury related to the shrapnel to the head, including TBI.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006).  

After reviewing the evidence, the Board finds no error that reaches the level of a clear and unmistakable error with regard to the August  2004 rating decision. A May 2004 VA examination considered the Veteran's claim of "shrapnel to the head, rendering [him] unconscious."  This examination noted symptoms such as blurred vision, headaches, buzzing sounds in ear, and sinusitis; it also included a physical examination and neurological examination.  The May 2004 VA examination then diagnosed only a shrapnel wound to the head (though it did recommend further evaluation for the blurred vision and hearing issues).  Thus, the VA examination considered the potential diagnosis of TBI and potential residuals but instead diagnosed only a residual scar.  

To the extent the Veteran argues this examination (and the RO's reliance thereon) was insufficient, the Board  notes that a failure with respect to the duty to assist does not rise to the level of clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  As the provision of an adequate examination is part of the duty to assist, provision of an inadequate examination cannot constitute CUE.  Id.  Accordingly, the May 2004 VA examination's finding that only a residual scar resulted from the shrapnel wound to the head (which rendered the Veteran unconscious) may not be considered undebatable error and cannot constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The RO's reliance on such a decision likewise does not rise to the level of CUE. 

As a final note, to the extent the Veteran is requesting that his service-connected TBI claim filed in May 2010  be assigned an effective date backdated to a date prior to his filing, the Board observes that, with limited exceptions, the effective date for compensation - whether considering an original- or increased-rating claim - is the date on which the claim is received or the date on which entitlement arose (whichever is later).  38 C.F.R. § 3.400 (2015); see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Accordingly, because there was no indication that the Veteran wished to file a claim for TBI due to the Veteran's service until the May 2010 statement, an earlier effective date is not warranted.  

 
ORDER

Entitlement to an effective date earlier than May 3, 2010, for the grant of service connection for TBI with residuals of tension headaches and post concussive syndrome, to include as due to CUE, is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


